Dunbar, J.
{dissenting). I am compelled to dissent from the conclusion announced by the majority. I think the introduction of the notes mentioned in the majority opinion relieved the case of the objection urged by this court in 6 Wash. 542 (33 Pac. 830). My own opinion is that the appellants made out a case of fraud; but whether they did or not, they certainly introduced competent testimony tending to prove fraud, and the province of the jury to weigh the .testimony should not have been interfered with by the court.